REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 3/31/2021.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.

Allowable Subject Matter
Claims 1-3 and 5- 21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 12, the closest prior art are US 20150338607 of Liao et al and US 20150370038 of Sun.

Regarding Claims 1 and 12, Liao teaches an optical imaging lens assembly comprising, sequentially from an object side to an image side along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, wherein the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface; the second lens has a refractive power, an object- side surface of the second lens is a convex surface, and an image-side surface of the second lens is a concave surface; each of the third lens and the fourth lens has a refractive power; the fifth lens has a positive refractive power, and an image-side surface of the fifth lens is a convex surface; the sixth lens has a negative refractive power, and an object-side surface and an image-side surface of the sixth lens are concave surfaces; and a total effective focal length f of the optical imaging lens assembly and an entrance pupil diameter EPD of the optical imaging lens assembly satisfy:  f/EPD < 1.6. wherein a center thickness CT2 of the second lens on the optical axis and a spacing distance T12 between the first lens and the second lens on the optical axis satisfy: 4.30 < CT2/T12 < 5.69. Sun teaches an optical imaging lens assembly comprising, sequentially from an object side to an image side along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, wherein each of the first lens and the fifth lens has a positive refractive power; each of the second lens and the sixth lens has a negative refractive power; at least one of the third lens or the fourth lens has a positive refractive power; at least one of an object-side surface of the first lens or an image-side surface of the first lens is a convex surface; an object-side surface and an image-side surface of the sixth lens are concave surfaces; and an image-side surface of 

But none of them teaches that wherein an effective focal length f1 of the first lens and a center thickness CT1 of the first lens on the optical axis satisfy: 3 <f1/CT1 < 4.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly further comprising:
wherein an effective focal length f1 of the first lens and a center thickness CT1 of the first lens on the optical axis satisfy: 3 <f1/CT1 < 4,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-3 and 5-11 are also allowed due to their dependence on claim 1.
Claims 13-20 are also allowed due to their dependence on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872